Citation Nr: 1639491	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  08-35 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for post-operative right knee cartilage tear prior to July 13, 2013, and in excess of 60 percent for post-total right knee replacement as of September 1, 2014.

2. Entitlement to an evaluation in excess of 10 percent for post-operative osteochondroma of the left knee prior to January 4, 2010, and as of April 1, 2010.

3. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU) prior to May 1, 2009.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from November 1972 to December 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the Board at a January 2010 hearing conducted via videoconference.  A transcript of the hearing is of record.  The Veterans Law Judge (VLJ) who conducted the January 2010 hearing is no longer employed at the Board.  The Veteran was so informed in August 2016 and offered an opportunity for another Board hearing.  See 38 C.F.R. § 20.717 (2015).  However, as the Veteran declined a new hearing, the instant appeal has been reassigned to the undersigned VLJ for appellate consideration.

This case was previously before the Board in August 2014, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The issue of an increased evaluation for post-operative osteochondroma of the left knee is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. Prior to August 11, 2011, the Veteran's right knee disability is not manifest by flexion limited to 45 degrees or less, extension limited to 10 degrees or more, ankylosis of the knee joint or other impairment of the tibia or fibula for which the Veteran is not separately compensated.  There is x-ray evidence of arthritis with noncompensable limitation of right knee motion.

2. As of August 11, 2011, the Veteran's right knee disability is manifest by extension limited to 40 degrees, but is not manifest by flexion limited to 45 degrees or less, extension limited to 45 degrees or more, ankylosis of the knee joint or other impairment of the tibia or fibula for which the Veteran is not separately compensated.  

3. As of September 1, 2014, post-operative residuals of a total right knee replacement were not manifested by signs that more closely resemble an amputation of the right lower extremity at the upper third of the thigh.

4. The Veteran maintained gainful employment prior to May 1, 2009. 


CONCLUSIONS OF LAW

1. Prior to August 11, 2011, the criteria for an evaluation in excess of 10 percent for post-operative right knee cartilage tear have not been met.  38 U.S.C.A.        § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Codes 5003, 5260 and 5261 (2015).

2. As of August 11, 2011, the criteria for an evaluation of 40 percent, but not greater, for post-operative right knee cartilage tear based on limitation of extension have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code 5261 (2015).

3. As of September 1, 2014, the criteria for an evaluation in excess of 60 percent for post-operative residuals of a total right knee replacement have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Code 5055 (2015).

4. Prior to May 1, 2009, the criteria for assignment of a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).
  
Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded two VA examinations in conjunction with her appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2015); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  These VA examinations are adequate for the purposes of evaluating the Veteran's left knee disability, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate discussion of the functional effects of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
    
To the extent the VA examinations of record are not adequate for the purposes of determining service connection, the Board remanded the appeal in June 2012 in order to provide the Veteran an new VA examination and to obtain an etiological opinion.  This examination was scheduled for July 2012; however, the Veteran failed to report for the VA examination and has neither provided good cause for doing so nor requested the examination be rescheduled.  When the Veteran fails to report for an examination scheduled in conjunction with an original claim for service connection, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655 (b) (2015).  As such, the Board finds there has been substantial compliance with the June 2012 remand directives, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).


Increased Evaluation, Right Knee

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Prior to July 13, 2013

A 10 percent evaluation for the Veteran's right knee disability has been effect throughout the appeal period based on x-ray evidence of arthritis of the right knee joint with objective evidence of noncompensable limitation of motion.  See 38 C.F.R. §§ 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2015).  He asserts an evaluation greater than 10 percent is warranted throughout the appeal period.  Initially, the Board notes that the Veteran has previously been awarded a separate evaluation for instability of the right knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).  As the highest schedular evaluation of 30 percent based on instability has been assigned throughout the appeal period, further discussion of instability of the right knee is not necessary.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  With any form of arthritis, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Under Diagnostic Code 5260, a noncompensable rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable rating is assigned when extension of the leg is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Board notes that separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under Diagnostic Codes 5003-5010 and Diagnostic Code 5257 (or under Diagnostic Codes 5258-9) without violating the prohibition of pyramiding of ratings.  It was specified that, for a knee disorder already rated under Diagnostic Code 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261.

Finally, the normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II (2015). 

As noted above, the Veteran's right knee disability has been evaluated as 10 percent disabling throughout the appeal period prior to July 13, 2013.  Having reviewed the evidence of record, the Board finds that an increased initial evaluation is not warranted prior to August 11, 2011, based on limitation of motion or impairment of the tibia or fibula.  However, as discussed below, an evaluation of 40 percent, but not greater, is warranted as of August 11, 2011, based on limitation of extension of the right leg.  See Hart, 21 Vet. App. 505.  

Turning to the record, at a March 2008 VA examination, the Veteran reported progressive right knee pain treated by medication and bracing.  He complained of pain and weakness of the right knee joint which limited his ability to stand or walk for lengthy periods.  Objective testing revealed flexion of the right leg limited to 100 degrees with full extension to zero degrees.  There was no additional limitation of motion following repetitive use testing. 

At a March 2010 VA examination, the Veteran reported flare-ups of pain with normal regular activity or ambulation, particularly during cold, damp weather or ascending or descending stairs.  Symptoms of pain, stiffness, weakness, incoordination, and decreased speed of joint motion were noted.  Objective testing revealed flexion limited to 100 degrees with full extension to zero degrees.  There was no additional limitation of motion following repetitive use testing. 

Finally, at a VA examination conducted on August 11, 2011, the Veteran was found to have crepitus, effusion, heat, tenderness, pain at rest, weakness, abnormal motion, and guarding of movement of the right knee joint.  Objective testing revealed flexion limited to 90 degrees with extension to 40 degrees.  There was no additional limitation of motion following repetitive use testing.

Absent evidence of compensable limitation of motion either on flexion or extension, or evidence of ankylosis, or impairment of the tibia, fibula, or meniscus, an evaluation in excess of 10 percent is not warranted based on limitation of motion or impairment of the knee joint, tibia, or fibula, at any point prior to August 11, 2011.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258-5263.  However, based on findings of extension of the right leg limited to 40 degrees of motion, an evaluation of 40 percent, but not greater, is warranted as of August 11, 2011, based on limitation of extension.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Board acknowledges the Veteran's complaints of pain through his ranges of motion. However, the Board notes the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion of the right knee to a level greater than those discussed above and, as such, does not serve as a basis for an evaluation in excess of those assigned herein.  See Mitchell v. Shinseki, 25 Vet. App. 32 ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.").

In light of the above, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for his service-connected right knee disability based on limitation of motion at any point prior to August 11, 2011.  The Board has considered whether the benefit of the doubt rule applies to this portion of the appeal.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  As a preponderance of the evidence is against an increased evaluation at any point during this appeal period this rule does not apply and this portion of the Veteran's claim must be denied.  However, as the report of a VA examination conducted on August 11, 2011, indicates the Veteran's right knee was manifest by extension limited to 40 degrees of motion, the Board finds that an increased evaluation of 40 percent, but not greater, based on limitation of extension is warranted as of this date.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

As of September 1, 2014

The Veteran's service-connected post-operative residuals of a total right knee replacement have been evaluated as 60 percent disabling as of September 1, 2014.  In considering whether an increased evaluation is warranted as of this date, Diagnostic Code 5055 only allows for a 100 percent rating for a 12 month period following knee replacement.  The law does not allow for an extension of the 100 percent rating.  Instead, after one year, the Veteran is to be rated on the residuals.  In this regard, at 60 percent, the Veteran is receiving the maximum evaluation allowable under Diagnostic Code 5055 (for rating 12 months after knee replacement).

The Board has taken into consideration the provisions of 38 C.F.R. §§ 4.40 and 4.45.  DeLuca, 8 Vet. App. at 206-07.  The Board also considered the possibility of awarding separate disability evaluations under other potentially applicable Diagnostic Codes, for instance, based on the presence of limitation of motion and/or right knee instability.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The amputation rule, however, set forth at 38 C.F.R. § 4.68 provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  For example, the combined evaluations shall not exceed the 60 percent evaluation set forth under Diagnostic Codes 5162, 5163, and 5164 for an amputation of the thigh at the middle or lower thirds; for amputation of the leg with defective stump, thigh amputation recommended; and, amputation not improvable by prosthesis controlled by natural knee action.  38 C.F.R. § 4.68.

Thus, assuming arguendo, that the hypothetical elective level of the amputation is above the knee joint, a 60 percent combined rating would be the maximum assignable under the "amputation rule" set forth in 38 C.F.R. § 4.68 and Codes 5161, 5162-5164, since the prosthetic right knee joint does not involve the upper third of the right thigh.  In other words, the 60 percent rating currently in effect for post-operative residuals of a total right knee replacement is the maximum assignable irrespective of the intensity of disability at the elective level, middle and lower third of the right thigh.

Therefore, as a matter of law, entitlement to an evaluation in excess of 60 percent for post-operative residuals of a total right knee replacement since September 1, 2014 is not assignable.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated as a consequence of the absence of legal merit or lack of entitlement under the law).

As a final note, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  The symptoms associated with the Veteran's right knee disability (e.g., pain, weakness, and stiffness of the knee that limits functional motion to levels described above without other impairment of the right knee joint other than instability) are contemplated by the rating criteria.  The medical evidence fails to show anything unique or unusual about the Veteran's condition that would render the schedular criteria inadequate.  Further, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Referral for consideration of an extraschedular rating is not warranted based on symptoms related to service-connected for post-operative right knee cartilage tear and total replacement of the right knee, or on a disability that can be attributed only to the combined effect of multiple conditions.  See Thun v. Peake, 22 Vet. App. 111 (2008); see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014




I. TDIU Prior to May 1, 2009

Even though the Veteran has been awarded a TDIU effective May 1, 2009, because the question of entitlement to a TDIU is an element of all increased rating claims, the Board must consider whether entitlement to a TDIU is warranted for the appeal period prior to May 1, 2009.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In the instant case, the record reflects the Veteran remained gainfully employed prior to May 1, 2009.  For instance, a June 2009 statement from the Veteran's former employer noted the Veteran was no longer employed by the company as of May 30, 2009.  Furthermore, the Veteran himself noted in his application for a TDIU that he last worked full time in May 2009.  As such, because the Veteran remained gainfully employed prior to May 1, 2009, regardless of the severity of the Veteran's disabilities, assignment of a TDIU is not warranted prior to this date.  See Sabonis, 6 Vet. App. at 430.


ORDER

An evaluation greater than 10 percent for post-operative right knee cartilage tear prior to August 11, 2011, is denied.

An evaluation of 40 percent, but not greater, for post-operative right knee cartilage tear based on limitation of extension is granted as of August 11, 2011.

An evaluation greater than 60 percent for post-total right knee replacement is denied.  

Entitlement to a TDIU prior to May 1, 2009, is denied.


REMAND

In the August 2014 remand, the Board instructed that the Veteran be provided a VA examination to address the severity of his service-connected left knee disability.  While a VA examination was conducted in October 2014, this examination is inadequate for rating purposes.  

In this regard, the Court has recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The October 2014 VA examination report does not include any section for specifying ranges of motion as on active and/or passive testing.  While the examination report does include a question about weight-bearing, the question only asks about pain, not range of motion.  Therefore, as the October 2014 VA examination is inadequate under the holding in Correia, a new VA examination is necessary to address the severity of the Veteran's service-connected left knee disability.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to evaluate the severity of his service-connected left knee disability.  The entire claims file must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.  All clinically indicated tests and consultations should be performed and any findings reported in detail.  The VA examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, instability, and/or incoordination of the left knee and to what extent the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner must specifically comment on the Veteran's lay statements regarding instability of the left knee joint.

2. Review the addendum opinion and ensure its compliance with the instruction above.  If the report is deficient in any manner, corrective measures must be undertaken prior to recertification of the appeal to the Board.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


